UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21504 Advent/Claymore Enhanced Growth & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014 – January 31, 2015 Item 1. Schedule of Investments. Attached hereto. Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Shares Value COMMON STOCKS† - 7.6% Financial - 1.6% NorthStar Realty Finance Corp. 7 $ Hospitality Properties Trust7 Citigroup, Inc. Total Financial Consumer, Non-cyclical - 1.6% GlaxoSmithKline plc ADR7 Gilead Sciences, Inc.*,6,7 Pfizer, Inc. 7 Total Consumer, Non-cyclical Energy - 1.6% Occidental Petroleum Corp. 7 Royal Dutch Shell plc — ClassB ADR Total Energy Communications - 0.8% Lamar Advertising Co. — ClassA7 Consumer, Cyclical - 0.7% American Airlines Group, Inc. Wynn Resorts Ltd. 7 Total Consumer, Cyclical Industrial - 0.5% Greenbrier Companies, Inc. 7 Basic Materials - 0.4% Dow Chemical Co. Technology - 0.4% Apple, Inc.6 Total Common Stocks (Cost $10,709,755) CONVERTIBLE PREFERRED STOCKS† - 8.5% Financial – 2.2% Wells Fargo & Co. 7.50%5,7 American Tower Corp. 5.25% due 05/15/177 Total Financial Consumer, Non-cyclical – 1.9% Tyson Foods, Inc. 4.75% due 07/15/177 Kindred Healthcare, Inc. 7.50% due 12/01/17 Total Consumer, Non-cyclical Utilities- 1.4% Dominion Resources, Inc. 6.38% due 07/01/177 NextEra Energy, Inc. 5.89% due 09/01/157 Exelon Corp. 6.50% due 06/01/177 Total Utilities Energy - 1.3% Chesapeake Energy Corp. 5.75%5,7 5.75%1,5,7 Total Energy Industrial – 0.9% United Technologies Corp. 7.50% due 08/01/157 Stanley Black & Decker, Inc. 4.75% due 11/17/157 Shares Value CONVERTIBLE PREFERRED STOCKS† - 8.5% (continued) Industrial – 0.9% (continued) Total Industrial $ Basic Materials - 0.8% Alcoa, Inc. 5.38% due 10/01/177 Total ConvertiblePreferred Stocks (Cost $12,275,592) SHORT TERM INVESTMENTS† - 3.5% Goldman Sachs Financial Prime Obligations - Administration Share Class8 Total Short Term Investments (Cost $4,982,615) Face Amount~ Value CONVERTIBLE BONDS†† - 80.0% Financial -14.8% IMMOFINANZ AG 1.50% due 09/11/19 1,600,000 EUR $ Forest City Enterprises, Inc. 3.63% due 08/15/207 Colony Financial, Inc. 3.88% due 01/15/21 Starwood Property Trust, Inc. 4.00% due 01/15/197 BENI Stabili SpA 3.38% due 01/17/18 800,000 EUR Air Lease Corp. 3.88% due 12/01/187 Aabar Investments PJSC 4.00% due 05/27/16 700,000 EUR Azimut Holding SpA 2.13% due 11/25/20 800,000 EUR AYC Finance Ltd. 0.50% due 05/02/19 Hong Kong Exchanges and Clearing Ltd. 0.50% due 10/23/17 Criteria CaixaHolding S.A. 1.00% due 11/25/17 700,000 EUR American Realty Capital Properties, Inc. 3.00% due 08/01/18 Radian Group, Inc. 2.25% due 03/01/197 Annaly Capital Management, Inc. 5.00% due 05/15/157 Element Financial Corp. 5.13% due 06/30/191 755,000 CAD PRA Group, Inc. 3.00% due 08/01/207 BNP Paribas S.A. 0.25% due 09/21/15 500,000 EUR CaixaBank S.A. 4.50% due 11/22/16 600,000 EUR Haitong International Securities Group, Ltd. 1.25% due 11/04/19 4,000,000 HKD Host Hotels & Resorts, LP 2.50% due 10/15/291 Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 80.0% (continued) Financial -14.8% (continued) Brookdale Senior Living, Inc. 2.75% due 06/15/187 $ Conwert Immobilien Invest SE 4.50% due 09/06/18 400,000 EUR Unite Jersey Issuer Ltd. 2.50% due 10/10/18 300,000 GBP Fidelity National Financial, Inc. 4.25% due 08/15/187 Total Financial Communications -14.1% Twitter, Inc. 1.00% due 09/15/211,7 0.25% due 09/15/191,7 Priceline Group, Inc. 0.35% due 06/15/207 0.90% due 09/15/211,7 Ciena Corp. 0.88% due 06/15/177 4.00% due 12/15/207 Qihoo 360 Technology Company Ltd. 1.75% due 08/15/211,7 0.50% due 08/15/201,7 Ctrip.com International Ltd. 1.25% due 10/15/187 Yahoo!, Inc. 0.00% due 12/01/182,7 Nokia OYJ 5.00% due 10/26/17 400,000 EUR Liberty Interactive LLC 0.75% due 03/30/437 Liberty Media Corp. 1.38% due 10/15/237 Web.com Group, Inc. 1.00% due 08/15/18 Yandex N.V. 1.13% due 12/15/187 LinkedIn Corp. 0.50% due 11/01/191 Vipshop Holdings Ltd. 1.50% due 03/15/19 Total Communications Consumer, Non-cyclical -13.1% Omnicare, Inc. 3.50% due 02/15/447 3.25% due 12/15/357 Hologic, Inc. 0.00% due 12/15/433,7,10 Anthem, Inc. 2.75% due 10/15/427 Salix Pharmaceuticals Ltd. 1.50% due 03/15/197 J Sainsbury plc 1.25% due 11/21/19 700,000 GBP Gilead Sciences, Inc. 1.63% due 05/01/167 Face Amount~ Value CONVERTIBLE BONDS†† - 80.0% (continued) Consumer, Non-cyclical -13.1% (continued) Incyte Corp. 0.38% due 11/15/18 $ BioMarin Pharmaceutical, Inc. 1.50% due 10/15/207 Jazz Investments I Ltd. 1.88% due 08/15/211,7 Molina Healthcare, Inc. 1.13% due 01/15/207 HealthSouth Corp. 2.00% due 12/01/43 DP World Ltd. 1.75% due 06/19/24 Isis Pharmaceuticals, Inc. 1.00% due 11/15/211 Illumina, Inc. 0.50% due 06/15/211,7 Array BioPharma, Inc. 3.00% due 06/01/207 Euronet Worldwide, Inc. 1.50% due 10/01/441 Wright Medical Group, Inc. 2.00% due 08/15/177 Temp Holdings, Co. 0.00% due 09/19/182 42,000,000 JPY Medivation, Inc. 2.63% due 04/01/17 Macquarie Infrastructure Company LLC 2.88% due 07/15/19 Ligand Pharmaceuticals, Inc. 0.75% due 08/15/191 Total Consumer, Non-cyclical Technology -12.8% SunEdison, Inc. 0.25% due 01/15/201,7 2.38% due 04/15/221 Nuance Communications, Inc. 2.75% due 11/01/311,7 5.38% due 08/15/207 Lam Research Corp. 0.50% due 05/15/167 Kingsoft Corp. Ltd. 1.25% due 04/11/19 11,000,000 HKD SanDisk Corp. 0.50% due 10/15/207 Cornerstone OnDemand, Inc. 1.50% due 07/01/187 Micron Technology, Inc. 3.00% due 11/15/437 Proofpoint, Inc. 1.25% due 12/15/187 Microchip Technology, Inc. 2.13% due 12/15/377 Intel Corp. 3.48% due 12/15/357 ASM Pacific Technology Ltd. 2.00% due 03/28/19 6,000,000 HKD Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 80.0% (continued) Technology -12.8% (continued) Epistar Corp. 0.00% due 08/07/182 $ ServiceNow, Inc. 0.00% due 11/01/182,7 Red Hat, Inc. 0.25% due 10/01/191,7 NVIDIA Corp. 1.00% due 12/01/18 Akamai Technologies, Inc. 0.00% due 02/15/191,2 PROS Holdings, Inc. 2.00% due 12/01/191 Verint Systems, Inc. 1.50% due 06/01/21 Citrix Systems, Inc. 0.50% due 04/15/191,7 Brocade Communications Systems, Inc. 1.38% due 01/01/201 Total Technology Consumer, Cyclical -11.4% Jarden Corp. 1.13% due 03/15/341,7 International Consolidated Airlines Group S.A. 1.75% due 05/31/18 800,000 EUR Faurecia 3.25% due 01/01/18 3,412,000 EUR MGM Resorts International 4.25% due 04/15/15 Volkswagen International Finance N.V. 5.50% due 11/09/15 1,000,000 EUR Fiat Chrysler Automobiles NV 7.88% due 12/15/167 Iconix Brand Group, Inc. 1.50% due 03/15/187 2.50% due 06/01/16 Ryland Group, Inc. 1.63% due 05/15/187 Steinhoff Finance Holding GmbH 4.00% due 01/30/21 700,000 EUR TUI A.G. 2.75% due 03/24/16 1,120,000 EUR Resorttrust, Inc. 0.00% due 07/27/182 65,000,000 JPY Sekisui House Co. 0.00% due 07/05/162 40,000,000 JPY Adidas A.G. 0.25% due 06/14/19 400,000 EUR Standard Pacific Corp. 1.25% due 08/01/32 Rallye S.A. 1.00% due 10/02/20 350,000 EUR Sonae Investments B.V. 1.63% due 06/11/19 400,000 EUR Toray Industries, Inc. 0.00% due 08/30/192 20,000,000 JPY Face Amount~ Value CONVERTIBLE BONDS†† - 80.0% (continued) Consumer, Cyclical – 11.4% (continued) LGI Homes, Inc. 4.25% due 11/15/191 $ Total Consumer, Cyclical Industrial -9.0% Siemens Financieringsmaatschappij N.V. 1.65% due 08/16/19 Fluidigm Corp. 2.75% due 02/01/347 OSG Corp. 0.00% due 04/04/222 90,000,000 JPY Ebara Corp. 0.00% due 03/19/182 110,000,000 JPY Larsen & Toubro Ltd. 0.68% due 10/22/19 Deutsche Post A.G. 0.60% due 12/06/19 600,000 EUR Chart Industries, Inc. 2.00% due 08/01/187 MISUMI Group, Inc. 0.00% due 10/22/182 BW Group Ltd. 1.75% due 09/10/19 Nidec Corp. 0.00% due 09/18/152 60,000,000 JPY Greenbrier Companies, Inc. 3.50% due 04/01/18 Yaskawa Electric Corp. 0.00% due 03/16/172 55,000,000 JPY Mitsui OSK Lines, Ltd. 0.00% due 04/24/202 KUKA A.G. 2.00% due 02/12/18 300,000 EUR Vishay Intertechnology, Inc. 2.25% due 11/15/401 UTi Worldwide, Inc. 4.50% due 03/01/191 Total Industrial Utilities -2.8% ENN Energy Holdings Ltd. 0.00% due 02/26/182 China Power International Development Ltd. 2.75% due 09/18/17 4,500,000 CNY CenterPoint Energy, Inc. 4.18% due 12/15/153 Total Utilities Basic Materials -0.9% Royal Gold, Inc. 2.88% due 06/15/197 B2Gold Corp. 3.25% due 10/01/18 Total Basic Materials Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 80.0% (continued) Diversified -0.7% Misarte 3.25% due 01/01/16 465,000 EUR $ Energy -0.4% Helix Energy Solutions Group, Inc. 3.25% due 03/15/32 Total Convertible Bonds (Cost $116,199,446) CORPORATE BONDS†† - 33.6% Consumer, Non-cyclical -7.1% Tenet Healthcare Corp. 6.00% due 10/01/207 8.13% due 04/01/22 Prospect Medical Holdings, Inc. 8.38% due 05/01/191,7 Fresenius Medical Care US Finance II, Inc. 5.63% due 07/31/191,7 United Rentals North America, Inc. 7.38% due 05/15/20 5.75% due 11/15/24 HCA, Inc. 6.50% due 02/15/20 Mallinckrodt International Finance S.A. 3.50% due 04/15/18 Valeant Pharmaceuticals International 6.38% due 10/15/201 CHS/Community Health Systems, Inc. 5.13% due 08/15/18 Sotheby's 5.25% due 10/01/221,7 Cott Beverages, Inc. 6.75% due 01/01/201 Cenveo Corp. 8.50% due 09/15/22 11.50% due 05/15/171 Omnicare, Inc. 5.00% due 12/01/24 4.75% due 12/01/22 Cerberus Nightingale 1 SARL 8.25% due 02/01/20 120,000 EUR FAGE Dairy Industry S.A. / FAGE USA Dairy Industry, Inc. 9.88% due 02/01/201 Live Nation Entertainment, Inc. 7.00% due 09/01/201 Total Consumer, Non-cyclical Face Amount~ Value CORPORATE BONDS†† - 33.6% (continued) Industrial -5.5% Reynolds Group Issuer Incorporated / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 9.00% due 04/15/19 $ 5.75% due 10/15/20 Cemex SAB de CV 3.00% due 03/13/151,7 5.00% due 10/15/181,4,7 Sanmina Corp. 4.38% due 06/01/191 Pfleiderer GmbH 7.88% due 08/01/19 500,000 EUR Clean Harbors, Inc. 5.25% due 08/01/207 LSB Industries, Inc. 7.75% due 08/01/197 MasTec, Inc. 4.88% due 03/15/237 Cleaver-Brooks, Inc. 8.75% due 12/15/191 Navios Maritime Acquisition Corporation / Navios Acquisition Finance US, Inc. 8.13% due 11/15/211 Eletson Holdings 9.63% due 01/15/221 Silk Bidco AS 7.50% due 02/01/22 180,000 EUR Permian Holdings, Inc. 10.50% due 01/15/181 KLX, Inc. 5.88% due 12/01/221 Total Industrial Communications -5.2% UPCB Finance III Ltd. 6.63% due 07/01/201 Alliance Data Systems Corp. 6.38% due 04/01/201 Numericable-SFR 4.88% due 05/15/191 Altice S.A. 7.75% due 05/15/221,7 Sprint Communications, Inc. 9.00% due 11/15/181 11.50% due 11/15/21 EarthLink Holdings Corp. 7.38% due 06/01/207 LIN Television Corp. 5.88% due 11/15/221,7 DISH DBS Corp. 6.75% due 06/01/21 Wind Acquisition Finance S.A. 7.00% due 04/23/21 240,000 EUR West Corp. 5.38% due 07/15/221 Total Communications Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 33.6% (continued) Financial -5.1% Synovus Financial Corp. 5.13% due 06/15/177 $ 7.88% due 02/15/197 Emma Delta Finance 12.00% due 10/15/171 1,000,000 EUR Ally Financial, Inc. 8.00% due 03/15/20 CIT Group, Inc. 5.50% due 02/15/191 Kennedy-Wilson, Inc. 5.88% due 04/01/24 Corrections Corporation of America 4.63% due 05/01/23 E*TRADE Financial Corp. 5.38% due 11/15/22 Ocwen Financial Corp. 6.63% due 05/15/191 Greystar Real Estate Partners LLC 8.25% due 12/01/221 Total Financial Energy -3.3% PBF Holding Company LLC / PBF Finance Corp. 8.25% due 02/15/207 California Resources Corp. 5.50% due 09/15/211,7 Oasis Petroleum, Inc. 6.88% due 03/15/227 Clayton Williams Energy, Inc. 7.75% due 04/01/19 Penn Virginia Corp. 8.50% due 05/01/20 Alta Mesa Holdings Limited Partnership / Alta Mesa Finance Services Corp. 9.63% due 10/15/187 Regency Energy Partners Limited Partnership / Regency Energy Finance Corp. 5.88% due 03/01/22 5.75% due 09/01/20 – – QEP Resources, Inc. 6.88% due 03/01/21 Tesoro Logistics Limited Partnership / Tesoro Logistics Finance Corp. 6.13% due 10/15/21 Genesis Energy Limited Partnership / Genesis Energy Finance Corp. 5.75% due 02/15/217 BreitBurn Energy Partners Limited Partnership / BreitBurn Finance Corp. 7.88% due 04/15/22 Face Amount~ Value CORPORATE BONDS†† - 33.6% (continued) Energy -3.3% (continued) Energy XXI Gulf Coast, Inc. 9.25% due 12/15/17 $ Total Energy Basic Materials -3.3% Ashland, Inc. 4.75% due 08/15/227 FMG Resources August 2006 Pty Ltd. 8.25% due 11/01/191,7 Sappi Papier Holding GmbH 6.63% due 04/15/211 Steel Dynamics, Inc. 5.13% due 10/01/211 Novacap International SAS 5.09% due 05/01/191,4,7 412,000 EUR Appvion, Inc. 9.00% due 06/01/201 Verso Paper Holdings LLC / Verso Paper, Inc. 11.75% due 01/15/19 Compass Minerals International, Inc. 4.88% due 07/15/241 Commercial Metals Co. 4.88% due 05/15/23 Total Basic Materials Consumer, Cyclical -3.0% Hilton Worldwide Finance LLC / Hilton Worldwide Finance Corp. 5.63% due 10/15/21 MGM Resorts International 5.25% due 03/31/207 6.00% due 03/15/237 Lennar Corp. 4.50% due 06/15/19 Chrysler Group LLC / CG Company-Issuer, Inc. 8.00% due 06/15/19 Churchill Downs, Inc. 5.38% due 12/15/21 Chinos Intermediate Holdings A, Inc. 7.75% due 05/01/191,9 Regal Entertainment Group 5.75% due 03/15/22 Speedway Motorsports, Inc. 5.13% due 02/01/231 Total Consumer, Cyclical Technology -1.1% First Data Corp. 11.75% due 08/15/217 12.63% due 01/15/21 NXP BV / NXP Funding LLC 5.75% due 02/15/211 Total Technology Total Corporate Bonds (Cost $49,779,752) Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 SENIOR FLOATING RATE INTERESTS††,4 - 0.2% Basic Materials -0.2% Vertellus Specialties, Inc. 10.50% due 10/31/19 $ Total Senior Floating Rate Interests (Cost $288,776) Total Investments - 133.4% (Cost $194,235,936) $ Contracts (100 share per contract) Value OPTIONS WRITTEN† - 0.0%*,** Call options on: Gilead Sciences, Inc. Expiring February 2015 with strike price of $111.00 51 $ Apple, Inc. Expiring February 2015 with strike price of $117.00 43 Total Call Options Written (Premiums received $21,540) Other Assets & Liabilities, net - (33.4)% Total Net Assets - 100.0% $ ~ The face amount is denominated in U.S. Dollars, unless otherwise noted. * Non-income producing security. ** Less than 0.1%. † Value determined based on Level 1 inputs —See Notes. †† Value determined based on Level 2 inputs —See Notes. 1 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $39,556,071(cost $42,939,033), or 27.5%of total net assets. 2 Zero coupon rate security. 3 Security is a step up/step down bond. The coupon increases or decreases at regular intervals until the bond reaches full maturity. 4 Variable rate security.Rate indicated is rate effective at January 31, 2015. 5 Perpetual maturity. 6 All or a portion of these securities represent cover for outstanding written option.As of January 31, 2015, the total value of the positions segregated was $1,038,421. 7 All or a portion of these securities have been physically segregated in connection with borrowings.As of January 31, 2015, the total value was $88,766,890. 8 All or a portion of these securities are reserved and/or pledged with the custodian for forward exchange currency and options contracts.As of January 31, 2015, the total amount segregated was $6,834,319. 9 Security is a pay-in-kind bond. 10 Security is an accreting bond until December 15, 2017, with a 4.00% principal accretion rate, and then accretes at a 2.00% principal accretion rate until maturity. ADR American Depositary Receipt B.V. Limited Liability Company CAD Canadian Dollar CNY Chinese Yuan EUR Euro GBP British Pound GmbH Limited Liability HKD Hong Kong Dollar JPY Japanese Yen N.V. Publicly Traded Company plc Public Limited Company Pty Proprietary SAB de CV Publicly Traded Company SpA Limited Share Company Forward exchange currency contracts Contracts to Sell Counterparty Settlement Date Settlement Value Value at 1/31/15 Net Unrealized Appreciation (Depreciation) CAD for USD The Bank of New York Mellon 3/19/2015 $ $ $ EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 ) EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 3/19/2015 EUR for USD The Bank of New York Mellon 2/2/2015 75 GBP for USD The Bank of New York Mellon 3/19/2015 GBP for USD The Bank of New York Mellon 3/19/2015 JPY for USD The Bank of New York Mellon 3/19/2015 JPY for USD The Bank of New York Mellon 3/19/2015 ) $ Contracts to Buy Counterparty Settlement Date Settlement Value Value at 1/31/15 Net Unrealized Appreciation JPY for USD The Bank of New York Mellon 3/19/2015 $ $ $ Total unrealized appreciation for forward exchange currency contracts $ At January 31, 2015, the cost of investments and accumulated unrealized appreciation/depreciationon investmentsfor federal income tax purposes wereas follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Net Tax Unrealized Appreciation on Derivatives and Foreign Currency $ $ $ ) $ ) $ Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange or on the other over-the-counter market and for which there are no transactions on a given day are valued at the mean of the closing bid and ask prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and ask prices. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Exchange-traded funds and listed closed-end funds are valued at the last sale price or official closing price on the exchange where the security is principally traded. Swaps are valued daily by independent pricing services or dealers using the mid price. Forward exchange currency contracts are valued daily at current exchange rates. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Exchange-traded options are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and ask prices on the primary exchange on which they are traded. Short-term securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund values money market funds at net asset value. For those securities where quotations or prices are not available, the valuations are determined inaccordance with procedures established in good faith by management and approved by the Board of Trustees. A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) fair value. Such fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one security to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security).There were no securities fair valued in accordance with such procedures established by the Board of Trustees as of January 31, 2015. GAAP requires disclosure of fair valuation measurements as of each measurement date. In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments and summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities; Level 2 - quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves); Level 3 - significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value). Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund’s own assumptions based on the best information available. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) – Equity securities traded in active markets where market quotations are readily available are categorized as Level 1. Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes received from independent pricing providers. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes – Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes – Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Listed derivatives that are actively traded are valued based on quoted prices from the exchange and categorized in level 1 of the fair value hierarchy. Over-the-counter (OTC) derivative contracts including forward currency contracts and option contracts derive their value from underlying asset prices, indices, reference rates, and other inputs. Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties’ creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgments, and the pricing inputs are observed from actively quoted markets. These OTC derivatives are categorized within level 2 of the fair value hierarchy. The Fund did not hold any Level 3 securities during the period ended January 31, 2015. Transfers between levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. There were no transfers between levels during the period ended January 31, 2015. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of January 31, 2015: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Assets Convertible Bonds $
